DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 10-20 are pending.
Claim 12 is amended.
Response to Arguments
Applicant’s arguments, see page 6, filed 12/23/2021, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kieffer et al US20160334289 (hereinafter “Kieffer”) discloses a metal resistance strain gage with a high gage factor is provided. The electrical resistance strain gage includes a strain sensitive metallic element and has a chemical composition on a weight basis of approximately 63% to 84% Ni and approximately 16% to 37% Fe and a gage factor greater than 5. (Fig 1-3, Paragraph 0013-0020)
However, Kieffer fails to disclose a temperature coefficient of resistance of the strain gauge is in a range of from -1000 ppm/ c to +1000 ppm/C, wherein the substrate includes a filler, wherein surface unevenness on the one surface of the substrate is 15 nm or less, and wherein the resistor has a film thickness of 0.05 pm or more or the functional layer protects the resistor from 
Takeuchi et al US20040140868 (hereinafter “Takeuchi”) discloses a piezoelectric thin-film resonator includes a supporting substrate. A piezoelectric thin-film is formed on the supporting substrate. A lower electrode and an upper electrode are formed with the piezoelectric thin-film therebetween. The stiffness of at least one of the lower and upper electrodes is higher than that of the piezoelectric thin-film. (Fig 1-10, Paragraph 0049-0102)
However, Takeuchi fails to disclose a temperature coefficient of resistance of the strain gauge is in a range of from -1000 ppm/ c to +1000 ppm/C, wherein the substrate includes a filler, wherein surface unevenness on the one surface of the substrate is 15 nm or less, and wherein the resistor has a film thickness of 0.05 pm or more or the functional layer protects the resistor from oxidation; suppresses movement of oxygen and moisture present in the substrate into the resistor; and/or improves adhesion between the substrate and the resistor as recited in claim 10 and 18.
Prior arts such as Kieffer and Takeuchi made available do not teach, or fairly suggest, a temperature coefficient of resistance of the strain gauge is in a range of from -1000 ppm/ c to +1000 ppm/C, wherein the substrate includes a filler, wherein surface unevenness on the one surface of the substrate is 15 nm or less, and wherein the resistor has a film thickness of 0.05 pm or more or the functional layer protects the resistor from oxidation; suppresses movement of oxygen and moisture present in the substrate into the resistor; and/or improves adhesion between the substrate and the resistor as recited in claim 10 and 18.
Hence the best prior art of record fails to teach the invention as set forth in claims 10-20and the examiner can find no teaching of the specific invention, nor reasons within the cited .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855